EXHIBIT 10.13
 
CONSULTING AGREEMENT
 
CONSULTING AGREEMENT, dated as of June 1, 2011, by and between MANHATTAN
SCIENTIFICS, INC., a Delaware corporation with its principal place of business
located at 405 Lexington Avenue, 26th Floor, New York, New York 10174 (the
“Company”), and V. Gerald Grafe, an individual with a principal place of
business located at [*] (“Consultant”).
 
W I T N E S S E T H:
 
WHEREAS, Consultant has experience in providing legal counsel for intellectual
property and business development for numerous startups, venture-funded
companies, and public companies;
 
WHEREAS, the Company wishes to retain Consultant to serve as an executive
officer and provide counsel to Senior Scientific LLC (“Senior Scientific”) and
Scientific Nanomedicine, Inc. (“SNMI”), the Company’s wholly-owned subsidiaries;
 
WHEREAS, the Consultant, in accordance with the terms and provisions set forth
below, desires to be retained by the Company under this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and the premises set
forth herein, the Consultant and the Company hereby agree as follows:
 
1. Services.
 
(a) The Company hereby engages Consultant to serve as an executive officer of
Senior Scientific and SNMI and to manage the commercialization of the technology
owned by Senior Scientific and SNMI. Services would include strategic planning,
managing and cultivating business relationships, applying for and managing
grants and developing business plans (the “Commercialization Services”).
 
(b) In addition to the Commercialization Services, the Company shall have a
separate engagement agreement pursuant to which the Consultant shall provide
legal services to the Company and its subsidiaries.
 
(c) In performing the Services, Consultant shall report to the Company’s chief
executive officer. Consultant shall not have any authority to execute contracts
or make any commitments on behalf of the Company or its subsidiaries.
 
(d) Consultant accepts the engagement provided in this Agreement and agrees to
perform the Services in a professional manner, diligently and in good faith.
Notwithstanding anything to the contrary contained herein, Consultant shall not
be required to devote his full time and attention to the Services. The Company
recognizes that the Consultant has other business activities to which he devotes
a significant amount of his time and that provision of the Services by
Consultant hereunder will be subject to the Consultant’s other professional
commitments.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Term. This Agreement shall, subject to Section 4 hereof, have a six-month
term (the “Term”) commencing on the date hereof and ending on [December 1], 2011
(“Initial Termination Date”). The Term may be extended by the Company for
another six months after the Initial Termination Date on the terms herein.
 
3. Compensation. In consideration of the Services to be rendered by Consultant,
the Company will pay Consultant:
 
(a) Stock Compensation. Upon execution and delivery of this Agreement, the
Company will issue to Consultant 2,307,692 shares of the Company’s restricted
(unregistered) common stock valued at $75,000. The Company will pay applicable
gross receipts tax promptly on issuance of the stock.
 
(b) Monthly Compensation. During the Term, the Company agrees to pay to
Consultant a monthly consulting fee of $12,500, to be paid on the last day of
each month.
 
(c) Gross Receipts Tax. The Company will pay all gross receipts taxes on
compensation paid to Consultant.
 
(d) Cost Reimbursement. Consultant shall invoice the Company, and the Company
will promptly reimburse Consultant, for Costs incurred by Consultant in
performing the Services.
 
(e) Extension. If the Term is extended by the Company, the Consultant shall
receive a distribution of shares of the Company’s restricted (unregistered)
common stock equal to $75,000 divided by 50% of the closing market price on the
Initial Termination Date.
 
4. Termination of Agreement.
 
(a) This Agreement is terminable at any time by either party on not less than 30
days’ prior written notice to the other.
 
(b) This Agreement shall terminate immediately upon the death or disability of
the Consultant. The term “disability” shall mean any illness, disability,
incapacity or condition of the Consultant which prevents him from substantially
performing the Services on behalf of Consultant for a period of two (2)
consecutive months.
 
(c) The Company may terminate this Agreement at any time for Cause upon written
notice to Consultant The term “Cause” shall mean (i) a material breach by
Consultant of the provisions of Section 6 hereof after written notice by the
Company affording Consultant a reasonable opportunity to cure in the case of a
breach that is susceptible to cure, (ii) intentional and material acts of
dishonesty or deliberate misconduct on the part of Consultant, in each case in
connection with the performance of the Services, after written notice by the
Company affording Consultant a reasonable opportunity to cure in the case of a
breach that is susceptible to cure, or (iii) failure by Consultant to perform
the Services after written notice by the Company affording Consultant a
reasonable opportunity to cure.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Assignment of Rights.
 
(a) Consultant shall have no proprietary interest in the work performed by
Consultant (hereinafter referred to as “work product”) during the course of
performing the Services, whether during or after working hours, and Consultant
agrees that such work product (whether performed during or after working hours
and whether performed at the Company’s premises, Consultant’s office or
otherwise) is work made for hire and that the Company shall have all proprietary
rights in such work product and any derivative work product throughout the
world.
 
(b) With respect to any work which is developed by Consultant with respect to
the Services during the Term and which is not deemed to be work made for hire,
Consultant hereby irrevocably assigns and transfers to the Company, its
successors, assigns or nominees, in perpetuity throughout the world all of
Consultant’s right, title and interest in and to all such work product.
 
(c) Consultant’s work product, whether the work product is described in Sections
5(a) or 5(b) hereof, may be used by the Company for any purpose or in any media
whatsoever, whether now known or developed in the future in perpetuity and
throughout the world, and Consultant hereby releases the Company from any
payments for any use of the work product other than the compensation provided
pursuant to this Agreement. It is further agreed that, without charge to the
Company, but at the Company’s expense, Consultant will execute and deliver all
such further papers as may be necessary, in any and all countries, to vest title
in the work product in the Company.
 
6. Confidential Information.
 
(a) Consultant recognizes and acknowledges that during the course of performing
the Services, Consultant will acquire information regarding the Company and the
Company’s business methods, technology, products, plans and clients and other
information which is not publicly known and which the Company regards as
proprietary to it and includes any confidential proprietary information
(“Confidential Information”). Without limiting the generality of the foregoing,
Confidential Information includes all proprietary know-how, use and applications
know-how, technical information, product formulae and formulations and other
trade secrets relating to the Company’s products and proposed products, any
information or other information contained in any patent application, regardless
of whether a patent is ever issued with respect to such application, results of
studies and surveys, in any stage of development, including, without limitation,
modifications, enhancements, designs, concepts, techniques, methods, ideas, flow
charts and all other information relating to the Company’s products.
 
(b) With the exception of disclosures concerning the SNMI Technology in
connection with the performance of the Services, Consultant agrees that it will
not, at any time, whether during or after the Term, disclose to any person or
use, directly or indirectly, for Consultant’s own benefit or the benefit of
others, or aid or assist others in using any Confidential Information, or permit
any person to examine or make copies of any document which may contain or is
derived from Confidential Information, whether prepared by Consultant or
otherwise coming into Consultant’s possession or control.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) In the event that Consultant is, pursuant to, or required by, applicable
law, regulation or legal process, to disclose any of the Confidential
Information, Consultant will notify the Company promptly so that the Company
may, at its cost, seek a protective order or other appropriate remedy or, in its
sole discretion, waive compliance with the terms of this Section 6. Consultant
shall not disclose any Confidential Information until the court has made a
ruling. In the event that no such protective order or other remedy is obtained,
or in the event that the disclosing party waives compliance with the terms of
this Section 6, Consultant will furnish only that portion of the Confidential
Information which it is advised by counsel is legally required and will exercise
all reasonable efforts to obtain reliable assurance that confidential treatment
will be accorded the Confidential Information.
 
7. Return of Confidential Information. Consultant shall, upon completion of the
Services or upon termination of Consultant’s engagement with the Company, or
earlier at the request of the Company, turn over to the Company all documents,
papers, computer disks or other material in Consultant’s possession or under
Consultant’s control which may contain or be derived from Confidential
Information, together with all documents, notes or other work products which are
connected with or derived from the Services. To the extent that any Confidential
Information is on Consultant’s hard drive or other storage media, Consultant
shall, upon the request of the Company, cause such information to be erased from
its computer disks and all other storage media.
 
8. Injunctive Relief. Consultant acknowledges that the violation or threatened
violation by Consultant of any of the provisions of Sections 6 and 7 hereof
shall cause immediate and irreparable harm to the Company. In the event of any
breach or threatened breach of any of said provisions, Consultant consents to
the entry of preliminary and permanent injunctions by a court of competent
jurisdiction prohibiting Consultant from any violation or threatened violation
of such provisions and compelling Consultant to comply with such provisions.
This Section 8 shall not affect or limit, and the injunctive relief provided in
this Section 8 shall be in addition to, and not in lieu of, any other remedies
available to the Company at law or in equity for any such violation by
Consultant.
 
9. Independent Contractor. It is expressly agreed that the Company and
Consultant are acting hereunder as independent contractors. Neither party shall
be deemed to an employer, employee, agent, partner or joint venturer of the
other. Neither party has authority to enter into agreements on behalf of any
other party or to bind any other party in any way. Consultant shall maintain
liability insurance, workman’s compensation and any other required insurance and
shall be liable for any personal injury or damages to property which occurs as a
result of its actions during the performance of the Services.
 
10. Notices. Any notices required or permitted to be sent hereunder shall be in
writing and shall be sent by certified or registered mail, return receipt
requested, or by messenger or overnight courier which provides evidence of
delivery, or by telecopier or similar means of communication if the receipt is
acknowledged or if a copy thereof is sent in the manner provided in this Section
10. Notices shall be sent to the addresses first set forth above or to such
other address as a party may designate by notice pursuant hereto, or, if sent by
telecopier, to the telecopier number set forth on the signature page of this
Agreement. Notices shall be effective upon the date when delivery is either
effected or refused.
 
 
4

--------------------------------------------------------------------------------

 
 
11. Survival. The provisions of Sections 6, 7, 8, 9, 10, 11 and 12 hereof shall
survive any termination of this Agreement or the Term.
 
12. Miscellaneous.
 
(a) Consultant represents, warrants, covenants and agrees that it has a right to
enter into this Agreement, that it is not a party to any agreement or
understanding, oral or written, which would prohibit performance of its
obligations under this Agreement, and that it will not use in the performance of
its obligations hereunder any proprietary information of any other party which
Consultant is legally prohibited from using.
 
(b) This Agreement, and the respective rights, duties and obligations of the
parties pursuant to this Agreement, shall be governed and construed in
accordance with the laws of the State of New Mexico applicable to agreements
executed and to be performed wholly within such state without regard to
principles of conflicts of law. Each party hereby (i) irrevocably consents and
agrees that any legal or equitable action or proceeding arising under or in
connection with this Agreement may be brought in any federal or state court
situated in the City of New Mexico, (ii) irrevocably submits to and accepts,
with respect to its properties and assets, generally and unconditionally, the in
personam jurisdiction of the aforesaid courts and waives the defense of an
inconvenient forum to the maintenance of such action or proceeding, and (iii)
agrees that service in any such action may be made either (x) by mailing or
delivering a copy of such process to such party in the manner set forth in
Section 10 hereof, other than by facsimile transmission, or (y) by any other
manner permitted by law.
 
(c) This Agreement shall bind and inure to the benefit of the parties, and their
respective successors and assigns; provided, however, that neither party may
assign its obligations under this Agreement.
 
(d) If any provision of this Agreement is found to be void or unenforceable by a
court of competent jurisdiction, the remaining provisions of this Agreement,
shall, nevertheless, be binding upon the parties with the same force and effect
as though the unenforceable part has been severed and deleted.
 
(e) Each of the parties to this Agreement shall execute and deliver to the other
party, without charge to the other party, any further instruments and documents
and take such other action as may be requested by the other party in order to
provide for the other party the benefits of this Agreement.
 
(f) This Agreement may be executed in one or more counterparts, all of which
shall be deemed to be duplicate originals.
 
[Balance of page intentionally left blank; signature page to follow.]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Consulting Agreement to
be executed as of the date first above written.
 

  MANHATTAN SCIENTIFICS, INC.          
 
By:
/s/ Emmanuel Tsoupanarias      
Emmanuel Tsoupanarias,
Chief Executive Officer
      Fax No. - (614) 455-6714             By: /s/ V. Gerald Grafe       V.
Gerald Grafe
Manager
Fax No. 505-213-0998
 

 
 
6

--------------------------------------------------------------------------------